The opinion of the court was delivered by
Harman, C.:
This is an action by the administratrix of the estate of Richard M. Coffman, deceased, to recover damages to an automobile, and for pain and suffering undergone by the decedent prior to his death, all growing out of an automobile collision upon a county highway. Liability against the appellee board of county commissioners is predicated upon an alleged defect in the highway.
The determinative issue here is identical to that in the companion case of Coffman v. Fisher, 203 Kan. 618, 455 P. 2d 490, this latter action being one by the heirs at law for damages for the alleged wrongful death of Richard M. Coffman as a result of the collision. Under authority of the companion case the judgment appealed from is affirmed.
APPROVED BY THE COURT.
Fatzer, J., dissents.